Citation Nr: 1217766	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for residuals of a left foot injury.

2. Entitlement to service connection for residuals of two fractured vertebrae of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The appellant served as a member of the South Dakota Army National Guard from February 1985 to August 1986. He had a period of active duty for training (ACDUTRA) from May 24, 1985 to July 25, 1985.
         
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Board previously remanded this case to the RO (via the Appeals Management Center (AMC)) for additional development in October 2009, and again in February 2011. The case has since been returned to the Board for an appellate disposition. 


FINDING OF FACT

The June 2, 1986 incident involving the appellant's motorcycle accident did not occur within the scope of the line of duty, including as a result of travel to or from a qualifying period of ACDUTRA.


CONCLUSIONS OF LAW

1. Absent indication of relevant injury having transpired within the line of duty,   the criteria are not met for service connection for residuals of a left foot injury. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

2. Absent indication of relevant injury having transpired within the line of duty,       the criteria are not met for service connection for residuals of two fractured vertebrae of the lumbar spine. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b)        (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2005, the RO notified       the appellant as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the            joint obligation between VA and the appellant to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Information provided through a November 2006 supplemental notice pertained to the downstream disability rating and effective date elements of the appellant's claims.

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the September 2005 rating decision adjudicating the appellant's claims, and thereby comported with the definition of timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist          the appellant in this case through obtaining available records from his service personnel file with the South Dakota National Guard. There is no indication that measures to secure and obtain evidence of a medical nature from either VA or private treatment providers would be of use in this instance, because there is already a clear preliminary threshold issue upon which this case is being decided of whether the precipitating injury from service occurred during the "line of duty." Thus, all of the development of the case to this point has been to clarify whether the appellant was formally acting in the "line of duty" at the time of his 1986 motorcycle accident that led to his left foot and lower back injuries. For similar reasons, the appellant need not undergo a VA Compensation and Pension examination, since again the lack of duty status assignable to in-service injuries is determinative in this case,     and the Board will not proceed to the issue of whether a current medical condition is causally associated with those injuries. See 38 C.F.R. § 3.159(c)(4) (2011). 

During pendency of this appeal there were some attempts to obtain additional evidence, which ultimately did not yield further evidence or information, but even in the absence of which the Board finds the record sufficiently developed to issue a decision. Pursuant to the Board's October 2009 remand, the RO/AMC contacted the National Personnel Records Center (NPRC) to acquire any further available service personnel records, and a response was received that no further records were on file at that location. The Board is satisfied that a further inquiry with the NPRC would be a futile endeavor, and there is no implication that the existing personnel records on file are otherwise incomplete. 

Also directed by the October 2009 remand was that the RO/AMC contact the appropriate agency within the South Dakota National Guard to attempt to determine whether there was a Line of Duty (LOD) Determination report made insofar as whether the appellant's June 2, 1986 accident fell within the scope of the "line of duty" of his National Guard service. While there was no further successful contact made with an office of the South Dakota National Guard, based on the unique facts and circumstances of this case, the Board considers the lack thereof to have had no detrimental impact upon adjudication of this case. As discussed in greater detail below, essentially the Veteran's account is of an accident that transpired four days prior to a scheduled period of ACDUTRA in transit to a National Guard office for a physical and then to pick up his airline tickets for the flight to the training location.  Assuming full weight and credibility of what the Veteran indicates, there is still the fact that this did not involve actual travel directly to or from ACDUTRA, and thus would not meet the criteria for active service under 38 C.F.R. § 3.6. Thus, the likelihood of any LOD report having even been made by military authorities on June 2, 1986, four days prior to training, is minimal to none. Moreover, as stated, the RO/AMC did contact the NPRC as to any pertinent documentation, presumably including the LOD report, and received a negative response. Thus, a decision may fairly be issued without request for the aforementioned documentation. 

In furtherance of his claim, the appellant has provided private hospitalization records from the time of the initial injury, along with several personal statements. At one point, the appellant through correspondence indicated that he was attempting to have created post-hoc a LOD report addressing the 1986 accident, and whether it was indeed within the line of duty. The Board's February 2011 remand was intended to give the appellant the opportunity to clarify whether such a report had   in fact been completed; however, he did not respond to this inquiry. The appellant also had not requested a hearing in connection with this matter. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§101(24), 106 (West 2002 & Supp. 2011);             38 C.F.R. § 3.6 (2011).

Pursuant to applicable law, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA. In this instance, VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred. In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death. Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant. 38 C.F.R.      § 3.6(e). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant's claims for service connection for a left foot and lumbar spine condition are grounded in the occurrence of a motorcycle accident on June 2, 1986 which the appellant maintains was sustained in connection with his preparation for entrance into a period of ACDUTRA with the South Dakota National Guard, if not actually contemporaneous with that period of ACDUTRA. On its consideration of the circumstances of this case, however, the Board finds that the incident in question did not transpire in connection with travel to an ACDUTRA destination, and therefore did not formally occur in the "line of duty" for a qualifying period of active service. If follows that entitlement to service connection cannot be established for one or more current disabilities arising out of this underlying injury, and the appellant's claims must therefore be denied. 

Review of the appellant's service personnel file from the South Dakota National Guard verifies that the appellant had his initial Basic Training in 1985, and was scheduled for his Advanced Individual Training (AIT) during the following year. Records reflect that he was scheduled to report to Fort Leonard Wood, Missouri on June 6, 1986 for his AIT, and that the assigned location of his unit, the 153rd Engineering Battalion, prior to the training was Parkston, South Dakota.                Also listed was his home address as being in Alexandria, South Dakota.   

There is no specific documentation of the appellant's June 1986 motorcycle accident exactly contemporaneous with when this occurred. There is on file the  August 1986 correspondence from Dr. R.E.M., a private physician, indicating that he had treated the appellant since his June 1986 accident, and that in his opinion the appellant would never be fit for military duty due to his injuries. Later that month, on review of Dr. R.E.M.'s statement as well as verbal confirmation from this physician, the appellant was issued a medical discharge from his duty in the National Guard.

Apart from what the personnel file indicates, the appellant has provided a copy of the private hospitalization and treatment records immediately following the            June 1986 accident. The hospitalization report indicates that the appellant was then an 18-year old recent high school graduate "who was apparent in Ethan [a town in South Dakota] riding his motorcycle." The report proceeded to detail the appellant's treatment course, including for injuries to the lumbar spine and left foot region.    The report further noted that the appellant was "due to go into the National Guard for camp in a few days."

Following receipt of this hospitalization report, the RO contacted the appropriate state agency for the state of South Dakota to obtain an police accident report for the June 1986 incident, but was informed that the accident report had been destroyed as part of a routine clearing out of files more than 15 years old.

Thereafter, in August 2005 the RO contacted the South Dakota National Guard and inquired as to the number of days travel time that would have been authorized for travel from Parkinson, South Dakota to Fort Leonard Wood, Missouri. The response provided was that normal travel time to Fort Leonard Wood from Parkinson was two days. It was further observed that servicemen traveling by private vehicle would be doing so by personal choice, and would not be authorized additional travel time for use of a personal vehicle.

Thereafter, in his May 2006 correspondence (also accepted as a Notice of Disagreement (NOD) with the RO's original decision to deny service connection), the appellant further alleged that the accident that he was involved in was a direct result of his driving from Alexandria, South Dakota to Parkston, South Dakota to his Army National Guard unit for a brief physical, and to pick up his airline tickets to report to Fort Leonard Wood on June 6th. He maintained that because the accident happened four days before being scheduled to arrive at Fort Leonard Wood and while enroute to his unit, he should have been deemed to having been in an active duty status when the accident occurred. According to the appellant, at the time he had no other reason to travel to Parkston from Alexandria other than to report to his base. 

The appellant has also provided a copy of a street map taken from an internet website which shows the respective significant geographical locations from the day of June 2, 1986. Shown on the diagram is his hometown at the time, Alexandria, with the destination town of Parkston where his unit was based, with the town of Ethan where the accident occurred being the approximate midpoint between Alexandria and Parkston. Attached to the map is a note purportedly written by a commanding officer with the South Dakota National Guard stating, "Please send us a strip map of [the] route from your home to Parkston armory. Show miles and highways. Send to us as soon as possible." (According to the appellant, the actual map he submitted in response to this inquiry in 1986 was obviously a different map which he had drawn by hand.)

In December 2010 correspondence, the appellant indicated that through the office of a member of Congress he would be submitting a request to the Army Review Boards Agency requesting a line of duty determination for purpose of establishing that when the 1986 accident occurred he was on the way to his National Guard unit "to pick up my orders to attend training." 

In February 2011, the Board remanded this case to give the appellant the opportunity to provide the results of any such inquiry filed to retroactively amend his military records. He did not respond with any further evidence or information.

Based on the foregoing, the Board concludes that the criteria for establishing service connection have not been met, for lack of showing of the preliminary requirement of in-service injury in the course of the "line of duty." In so finding,  the Board is well aware of the proviso to the regulations on service connection permitting designation of travel to and from ACDUTRA as qualifying active duty service, but determines that this component of the regulations is inapplicable              at present. To begin with, and most importantly, the appellant's June 2, 1986 motorcycle accident though an unfortunate incident which ultimately precluded his further participation in reserve military duty, nonetheless preceded his entrance into a period of ACDUTRA by four days. This fact is undisputed, and applying     section 3.6(e) literally there is no express inclusion for "line of duty" status given to an injury sustained before the actual travel to (or from) ACDUTRA or INACDUTRA. Significantly, the appellant was not in any formal duty status          at the time of the incident in question as reflected in personnel records, nor does he contend this is the case. Moreover, the office of the South Dakota National Guard has confirmed that the appellant would have had a two day time period at most within which to complete travel from that state by air, bus, or government transportation to Fort Leonard Wood, Missouri, and this corroborates that four days prior the appellant would not yet have been enroute to his AIT training location. The specific limitations of section 3.6(e) notwithstanding, the Board also considers the contention raised by the appellant that he was still participating in service-related duties in preparation from his upcoming period of ACDUTRA, and therefore should be deemed in active duty status.

Setting aside for the moment the regulatory requirements of the traveling-status exemption for active duty status, the Board does not otherwise find compelling circumstances for recognizing the appellant as being on qualifying travel status at the time of the 1986 incident. The Board would carefully consider evidence indicating that the appellant needed to make this trip incidental to official military duties that approximated being on ACDUTRA or INACDUTRA, even if not officially recognized in that capacity. Nonetheless, documentation in the service personnel file does not reflect that the appellant was called back to his unit in Parkston for any reason on June 2, 1986 which necessitated his travel there, such as for performance of official military occupational duties. The appellant himself has given a somewhat contradictory indication of what his reasons were for making the trip, at first stating that it was to obtain a physical and pick up his airline tickets, and later stating it was to pick up his orders to attend training. The Board does not mean to cast doubt on the appellant's credibility on this point, but only points out that there is no documented official justification for why the appellant had to travel to Parkston as he did on June 2, 1986. The Board has also examined the street map the appellant provided, and while the town Ethan where the accident occurred is between the appellant's hometown and his unit, there obviously and unfortunately is no means to determine the purpose of the appellant's having driven through Ethan based on the map alone. Even taking some of these assertions at face value, at no point was the appellant involved in carrying out military occupational duties akin to actually being on duty status on June 2, 1986, nor can he be said to have been in transit to ACDUTRA at that time. 

In summary, the appellant's status does not appear to approximate ACDUTRA, INACDUTRA, or otherwise be characterized as in transit from such duty when the accident occurred on June 2, 1986. Under pertinent law and regulations, therefore, the Board must deem the events arising out of that incident to not be within the realm of "line of duty" status. Accordingly, the record does not establish entitlement to service connection for current conditions that may be related to the underlying incident. 

For these reasons, the claims for service connection for left foot and lumbar spine conditions must be denied. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   










							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a left foot injury is denied.

Service connection for residuals of two fractured vertebrae of the lumbar spine          is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


